Without passing upon the validity of the first oath taken by the assessors herein, we are of the opinion that the verification of the roll by them after it had been delivered to the supervisor, and before it had been in any way produced by him before or acted upon by the board of supervisors, was a compliance with the statute, and in this respect and to this extent the provisions of the statute, as to the time of verification, are directory only. *Page 333 
This is the only question argued, and the order appealed from should be affirmed, with costs.
All concur, except ANDREWS, J., not sitting.
Order affirmed.